                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DAVARIUS LAVALLE RIGGINS,

        Plaintiff,
                                                  Case No. 19-cv-344-jdp
   v.

SCHMIDT’S AUTO INC.,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case with prejudice.




        /s/                                              12/3/2019
        Peter Oppeneer, Clerk of Court                     Date
